Citation Nr: 0026128	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-08 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1983.  He served on active for training from August 1986 to 
December 1986.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Chicago, Illinois Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a bilateral knee disability and a psychiatric 
disorder, to include a bipolar disorder.  Entitlement to an 
increased evaluation for left hydrocele was denied.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board in May 1999.  A copy of 
the hearing transcript has been associated with the claims 
folder.

By decision issued in September 1999, the Board denied 
entitlement to service connection for bilateral knee 
disability and entitlement to an increased evaluation for 
left hydrocele.  The claim of entitlement to service 
connection for a psychiatric disorder, to include a bipolar 
disorder was remanded to the RO for additional evidentiary 
development.


FINDING OF FACT

No competent medical evidence has been presented or secured 
showing a causal relationship, or nexus, between the 
veteran's current psychiatric disorder and military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran asserts that his bipolar disorder first 
manifested in service.  Review of the record reveals that the 
veteran's service medical records do not mention the presence 
of a psychiatric disorder during his periods of active duty 
and active duty for training.  An April 1997 VA mental 
disorders examination report reflects a diagnosis of bipolar 
disorder.  At the April 1997 VA examination, the veteran 
reported that he was hospitalized at University Hospital in 
Chicago, Illinois.  He stated that he also had two 
hospitalizations at the Hines VA medical center.  The veteran 
indicated that he was currently seeing Dr. Reinstein, a 
psychiatrist who had diagnosed the bipolar disorder.  In an 
April 1997 authorization and consent to release information 
to the VA, the veteran stated that he was treated for 
depression and bipolar disorder by Dr. Chasanov and Dr. 
Reinstein at University Hospital in Chicago, Illinois, in 
1997.  However, there was no attempt to obtain, and associate 
with the claims folder, the treatment records in question.

In September 1999, the Board remanded this case to the RO in 
order to contact the appellant and requested that he identify 
and submit releases for all VA and non-VA health care 
providers who treated him for a psychiatric disorder from 
discharge to the present.

The record reflects that the RO, in turn, has attempted to 
contact the veteran, via letter to his last known address, in 
November 1999 and January 2000.

The veteran thereafter submitted a statement indicating that 
he was having difficulty obtaining medical records from 
University Hospital as the facility had closed and his 
records were moved to a different location.  He requested an 
extension.

By VA letter dated February 28, 2000, an extension of 60-days 
was granted so that the veteran could continue his search for 
records from the University Hospital.

Treatment records obtained from the Hines VA Medical Center 
show treatment on occasion for polysubstance abuse since 
1988, as well as a diagnosis of major depression in 1996.

The veteran has not submitted any pertinent private medical 
evidence in support of his claim, nor has he requested an 
additional extension of time within which to secure such 
evidence.

In short, the veteran has not submitted any medical evidence 
supportive of his claim that his current psychiatric 
disorder, to include a bipolar disorder, had its onset during 
military service, or that a psychosis was manifested to a 
compensable degree within the first post service year.  See 
38 C.F.R. § 3.307, 3.309 (1999).  As it is clear that the 
veteran did not engage in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999) are not for application.  Moreover, his lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Barfield v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Since there is no competent, credible evidence of 
medical causality or contribution, the claim is not well 
grounded.  Epps and Caluza, supra.  While the Board 
understands the appellant's position and belief on this 
matter, in the absence of some supporting documentation, the 
belief is not plausible within the legal context.  The 
veteran has not submitted competent medical evidence in 
support of the claim.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

While the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a not well 
grounded, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  The Court specifically pointed 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is not shown nor contended that additional relevant 
evidence, obtainable without the veteran's cooperation, 
exists that would serve to well ground this claim.

Accordingly, the Board must deny the veteran's claim for 
service connection a psychiatric disorder, to include a 
bipolar disorder, as not well grounded.


ORDER

The claim for service connection for a psychiatric disorder, 
to include a bipolar disorder, is denied as not well 
grounded.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 


 
- 7 -


- 1 -


